Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (US 2011/0061405). Watanabe et al. teach an air flow control arrangement which is fully capable of being used with a vehicle having a hood, grille and heat exchanger including a shaft (84) having an axis of rotation positioned rearwardly of a grille location (e.g., the front most end of the vehicle) and forwardly of a heat exchanger (54) with the axis of rotation being perpendicular to a direction of air flow (arrow), a blade (one of 72a-72h) mounted to the shaft, a mover (90) operatively connected with the shaft to rotate the shaft about its axis of rotation to move the blade from a first position where air is permitted to flow to the heat exchanger (“OPEN” condition) to a second position where the air is restricted from flowing to the heat exchanger (“CLOSE” condition), the blade occupying at least a third position intermediate the first and second positions, for example when being moved from one end position to the other; a duct (70) disposed adjacent the location of a hood (e.g., directly under the top cover of the engine compartment) and having an entrance (front end of 70) disposed at one end which allows air to flow into the duct, and an exit (rear end of 70) disposed at an opposing end to allow air to flow out of the duct.
Initially, the reference to Watanabe et al. is understood to meet the claim limitations to the extent that the air flow control arrangement is capable of use in a vehicle having a hood (e.g., on the top of the engine compartment), a grille (at the front-most end of the vehicle) and heat exchanger. Alternatively to the above, to the extent that applicant may have intended this recitation to positively include the above listed elements, initially the vehicle taught by Watanabe et al. is provided with a heat exchanger in an engine compartment. Further, it is notoriously old and well known to gain access to a vehicle engine compartment via a top-access panel such as a hood or bonnet, resultantly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to expressly provide the vehicle taught by Watanabe et al. with a hood or bonnet (e.g., on the top side of the engine compartment) so as to provide access to the engine compartment for component installation, maintenance and/or repair. Likewise, it is notoriously old and well known to provide an air intake with a grille. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the inlet of the vehicle taught by Watanabe et al. with a grille (e.g., at the front-most end of the vehicle) for the purpose of providing a decorative front appearance to the vehicle and/or to camouflage the working elements of the air intake and/or to prevent personnel outside the vehicle from accessing (either intentionally or unintentionally) components in the engine compartment.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (cited above). The reference to Watanabe et al. as discussed above, while teaching one or more blades (one of 72a-h), does not specifically teach that the blade is made from an injection molded plastic. Injection molding is a long and well-known means for making lightweight elements of acceptable strength, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the blade from an injection molded plastic for the purpose of providing a blade which is strong enough to serve its intended purpose while being both light in weight and low in cost to manufacture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janthur et al. teach that it is well known to provide a vehicle having an air-flow control with a front grille and a hood; Harvey teaches that it is well known to provide a shutter panel arrangement for a larger vehicle which includes injection molded components; Vide, Sakai, Pettersson et al., Vacca et al. and Schiller et al. teach well known pivoting shutter arrangements; Von Mayenburg et al. teach that it is well established to provide larger trucks with air cooling arrangements; Charnesky et al. teach a known arrangement which expressly provides a held intermediate shutter position; Povinelli et al. teach a shutter arrangement which can position different shutters at different positions.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616